Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Nov. 09, 2022. Claims 1-11, 16-22 and 24-25 are pending. Claims 16-22 and 24-25 are withdrawn. Claims 1-11 are currently examined. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11), directed to a modified matrix protein of a recombinant oncolytic rhabdovirus, in the reply filed on Nov. 9, 2022, is acknowledged. 
Applicant argues that it should be no undue burden on the Examiner to consider all claims in the single application. Applicant’s argument is not persuasive. Although related, the inventive groups vary substantially that the searches are not coextensive and each distinct Group requires its own search and considerations of other patentability issues as the art relating to one Group would not provide the structural elements required for the other Group. Thus, the search would be an undue burden on the Patent and Trademark Office resources due to the complex nature of the search in terms of computer time needed to perform the search and the subsequent analysis of the search results by the examiner. 
For the reasons above, the Restriction is deemed to be proper, and is made Final. Accordingly, claims 16-22 and 24-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The base claim 1 recites “wherein an amino acid sequence encoding the modified matrix protein (M) comprises a sequence which is at least 80%, preferably at least 90%, more preferably at least 95% and most preferably at least 98% identical to an amino acid sequence as set forth in SEQ ID NO: 1.” This limitation specifies many values of percentage of identity following “preferably”. Claims 2-7 and 10 also recite limitations modified by “preferably”. It is not clear if the recited limitations modified by “preferably” are required or not. 
To expedite examination, the limitations flowing the word “preferably” are not considered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/0370043 A1, published on Dec. 18, 2014) and Bell et al. (US 2007/0098743 A1, published on May 3, 2007).
These claims are directed to a modified matrix protein (M) of a recombinant oncolytic rhabdovirus, comprising an amino acid sequence at least 80% identical to an amino acid sequence as set forth in SEQ ID NO: 1, and the amino acid sequence has amino acid substitutions at position 21, position 51, position 111 and position 221 as compared with SEQ ID NO: 1.
Kang teaches an invention relating to vesicular stomatitis virus (VSV) matrix (M) protein mutants. One mutant M protein includes a glycine changed to a glutamic acid at position (G21E), a leucine changed to a phenylalanine at position (L111F) and a methionine changed to an arginine at position (M51R). Another M protein mutant includes a glycine changed to a glutamic acid at position (G22E) and a methionine changed to an arginine at positions (M48R) and (M51R). Yet another VSV M protein mutant includes a glycine changed to a glutamic acid at position (G22E), a leucine changed to a phenylalanine at position (L110F) and a methionine changed to an arginine at positions (M48R) and (M51R). The disclosed invention is directed also to recombinant VSVs (rVSV) having these M mutants and to vaccines based on the rVSV having the M mutants of the present invention. These new rVSVs having the mutant M were significantly attenuated and lost virulence, including neurovirulence, and are capable of inducing immune responses against an antigen of interest. In addition, a rVSV serotype Indiana having the first described M mutant is capable of efficient replication at 31°C, and of poor replication or incapable of replication at about 37° C or higher. See Abstract. 
Kang teach an embodiment of modified recombinant VSV M protein having amino acid sequence of SEQ ID NO: 3 including the three-mutation combination G21E/L111F/M51R. See e.g. [0009]. Here, SEQ ID NO: 3 of Kang is about 97% identical to the instant SEQ ID NO: 1. See below:
Score	         Expect     Identities	Positives	Gaps
466 bits(1200)  7e-174    221/229(97%)	228/229(99%)	0/229(0%)
SEQ 1  1    MSSLKKILGLKGKGKKSKKLGIAPPPYEEDTSMEYAPSAPIDKSYFGVDEMDTYDPNQLR  60
            MSSLKKILGLKGKGKKSKKLGIAPPPYEEDT+MEYAPSAPIDKSYFGVDEMDT+DP+QLR
K SEQ3 1    MSSLKKILGLKGKGKKSKKLGIAPPPYEEDTNMEYAPSAPIDKSYFGVDEMDTHDPHQLR  60

Query  61   YEKFFFTVKMTVRSNRPFRTYSDVAAAVSHWDHMYIGMAGKRPFYKILAFLGSSNLKATP  120
            YEKFFFTVKMTVRSNRPFRTYSDVAAAVSHWDHMYIGMAGKRPFYKILAFLGSSNLKATP
Sbjct  61   YEKFFFTVKMTVRSNRPFRTYSDVAAAVSHWDHMYIGMAGKRPFYKILAFLGSSNLKATP  120

Query  121  AVLADQGQPEYHAHCEGRAYLPHRMGKTPPMLNVPEHFRRPFNIGLYKGTIELTMTIYDD  180
            AVLADQGQPEYHAHCEGRAYLPHRMGKTPPMLNVPEHFRRPFNIGLYKGT+ELTMTIYDD
Sbjct  121  AVLADQGQPEYHAHCEGRAYLPHRMGKTPPMLNVPEHFRRPFNIGLYKGTVELTMTIYDD  180

Query  181  ESLEAAPMIWDHFNSSKFSDFREKALMFGLIVEKKASGAWVLDSIGHFK  229
            ESLEAAPMIWDHFNSSKFSDFR+KALMFGLIVEKKASGAWVLDS+ HF+
Sbjct  181  ESLEAAPMIWDHFNSSKFSDFRDKALMFGLIVEKKASGAWVLDSVSHFE  229

Amino acid positions G21, M51, L111 and V221 are underlined.
Accordingly, Kang teaches a recombinant VSV, which is an oncolytic rhabdovirus, comprising a modified M protein with a combination of 3 amino acid substitutions of G21E, M51R and L111F as compared to SEQ ID NO: 1, and the modified M protein is at least 80% identical to SEQ ID NO: 1. However, Kang is silent on the 4th amino acid substitution on position 221.
Bell teaches an invention relating to mutations in the M protein of VSV. See e.g. Fig. 6 and its legend [0024]. It teaches that as is known in the art, mutant viruses are sometimes capable of reversion to wild-type by correction of the introduced mutation. Mutations that are difficult to correct, such as deletions and/or multiple-nucleotide mutations, therefore, can be used to create mutant viruses in order to minimize reversion; and that the introduced mutation is a mutation involving two, three or more nucleotides. See e.g. [0065].
Bell teaches that examples of suitable mutations that can be made in the gene encoding the VSV M protein include, but are not limited to, insertions of heterologous nucleic acids into the coding region, deletions of one or more nucleotide in the coding region, or mutations that result in the substitution or deletion of one or more of the amino acid residues at positions 33, 51 , 52, 53, 54, 221, 226 of the M protein, or a combination thereof. See e.g. [0066]. It teaches that double or multiple combinations of mutations selected from mutations of M51R, M51A, V221F, M51-54A, S226R, DM51, DM51-54, and DM51-57 can be constructed and tested for functions in affecting viral properties in infection. See e.g. [0069].
Bell further teaches that the invention provides for the use of the mutant viruses in a range of applications including, but not limited to, as therapeutics for the treatment of cancer and infections, as vaccines and adjuvants, as viral vectors, and as oncolytic and cytolytic agents for the selective lysis of malignant or infected cells. See Abstract.
Accordingly, teachings of Bell indicate that multiple mutations on VSV M protein, including amino acid substitutions on instantly claimed amino acid positions 51 and 221 have been made and effects on viral activities learned, and that it is considered desirable to incorporate multiple mutations into a virus mutant with therapeutic potential to prevent reversion back to wild-type. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Kang and Bell to arrive at the invention as claimed. One would have been motivated to do so, e.g., to optimize combinations of amino acid substitutions in the M protein that are known to affect viral infection properties. In other words, it would have been prima facie obvious to arrive at the claimed combination of known amino acid substitutions through routine experimental optimization unless there is evidence that the claimed combination produces unexpected results.  
Regarding claims 6 and 9, both Kang and Bell teach multiple recombinant VSVs each comprising different combinations of amino acid substitutions in the M protein. One would have found it obvious to combine different recombinant VSV vectors together in a combination on the purview of the researchers, e.g., to test their combined infection properties, unless there is evidence that such a combination as claimed produces unexpected results.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2014/037004 A1, published on Dec. 18, 2014) and Bell et al. (US 2007/0098743 A1, published on May 3, 2007), as applied above, in view of Sung et al. (Laryngoscope. 2008 Feb;118(2):237-42),
These claims specify a second antitumor preparation in addition to an oncolytic rhabdovirus comprising the modified M protein of claim 1.
Relevance of Kang and Bell is set forth above. However, they are silent on including a second antitumor preparation.
Sung teaches that recombinant VSV vectors incorporating viral fusion protein (rVSV-F) and interleukin 12 (rVSV-IL12) have significant antitumor effects against squamous cell carcinoma (SCC) in a murine model and teaches a study evaluating the potential to combine a potent chemotherapeutic agent for SCC (cisplatin) with rVSV-F and rVSV-IL12 to improve efficacy. See Abstract. Accordingly, teachings of Sung indicate that it is known and practiced at the time of invention to combine a second antitumor agent (e.g. chemotherapeutic agent cisplatin) with an oncolytic VSV in tumor therapy.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of Kang, Bell and Sung to arrive at the invention as claimed. One would have been motivated to do so, e.g., to combine the antitumor effects of oncolytic VSV and the chemotherapeutic agent cisplatin.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648